Citation Nr: 1428295	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange or as secondary to the service-connected posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim of service connection for low back pain.  

4.  Entitlement to service connection for a low back disability (claimed as low back pain).  

5.  Entitlement to an evaluation in excess of 30 percent for PTSD.

6.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.  

7.  Entitlement to service connection for skin cancer, to include as secondary to exposure to Agent Orange.  

(The issue of service connection for sleep apnea is addressed in a separate Board decision).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2011, February 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) Manila, the Republic of the Philippines.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in February 2014; a copy of the transcript is of record.  The Veteran also testified at an October 2012 hearing before a different Veterans Law Judge, but only with regard to the service connection claim noted in the parenthetical reference on the title page.  Separate Board decisions are being issued pursuant to Board policy that mandates such decisions in these circumstances.  See BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments (Transmittal Sheet, May 17, 1999), § 14(a)(9)(b) ("if more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required").

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveals a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 5, 2014, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claims for service connection for skin cancer and entitlement to a compensable evaluation for a bilateral hearing loss disability.

2.  In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for low back pain.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

3.  Evidence received since the April 2009 rating decision relates to the basis for the prior denial of the claim for service connection for low back pain.  

4.  A low back disability did not manifest in service, arthritis did not manifest within the one year presumptive period or for many years thereafter, and the current low back disability is unrelated to service.

5.  In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

6.  Evidence received since the April 2009 rating decision relates to the basis for the prior denial of the claim for service connection for hypertension.  

7.  The symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood and anxiety. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for skin cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable evaluation for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The April 2009 decision that denied the claim for service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

4.  Evidence received since the April 2009 decision is new and material and the claim for service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The April 2009 decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

7.  Evidence received since the April 2009 decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his February 5, 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for service connection for skin cancer and entitlement to a compensable evaluation for a bilateral hearing loss disability.  The Board finds that his testimony clearly articulated the Veteran's intent to withdraw these claims from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.

Duties to Assist and Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

In regard to the applications to reopen the claims of service connection for low back pain and hypertension, the applications to reopen are granted herein below and thus further discussion of the VCAA is unnecessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the evaluation of PTSD and the underlying claim of service connection for low back pain, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for an increased evaluation of PTSD, this claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as disability ratings, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The RO provided pre-adjudication VCAA notice in regard to the claim for service connection for low back pain by a letter dated in July 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection.  He was informed of the evidence that he must submit, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As to the evaluation of PTSD, an examination was provided in October 2011.  The Board acknowledges that the Veteran testified at the hearing that he believed the examiner was biased and it was not an adequate examination.  The Board, however, finds that the examiner conducted an appropriate examination and provided an examination report based on the Veteran's lay statements, his prior medical history and psychiatric treatment reports, and the examination report described the PTSD in sufficient detail to enable the Board to make a fully informed evaluation of the disability.  The examination is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been afforded a VA examination as to the etiology of his low back pain.  Such an examination was not, however, required pursuant to VA's duty to assist because, for the reasons stated below, the evidence does not indicate that the Veteran's current low back pain may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, during the February 2014 hearing, the undersigned clarified the issues and potential evidentiary defects were identified.  The record was also left open to allow the Veteran an opportunity to submit additional evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained and the claims are ready to be considered on the merits.

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In April 2009, the RO denied service connection for low back pain and hypertension.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

At the time of the prior denial, the evidence of record included service treatment records and the Veteran's lay statements that he experienced low back pain and had hypertension that was potentially associated with exposure to Agent Orange.  

In the April 2009 decision, the RO denied the claim for hypertension on the basis that the claimed hypertension was not caused or aggravated by service nor was there sufficient evidence to support that the claimed hypertension was associated with herbicide exposure.  The RO denied the claim for low back pain on the basis that the claimed low back pain was not caused or aggravated by service.  The Board finds that an implicit basis for the denials was a lack of current disability in addition to the explicit basis of a lack of nexus.  

The evidence added to the record since the April 2009 decision included the Veteran's lay statements, buddy statements, and private and VA treatment records.  Specifically, a May 1995 treatment record contained a diagnosis of degenerative disc disease and a November 1998 treatment record contained a diagnosis of hypertension.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claims.  This evidence is new in that it was not of record at the time of the April 2009 denials.  The evidence is also material because it relates to unestablished facts necessary to substantiate the claims, namely, that the Veteran has a current disability (diagnosis) of hypertension and a current disability (diagnosis) of a low back disability.  

In sum, the Board finds that the evidence received since the April 2009 decision warrants a reopening of the Veteran's claims of service connection for hypertension and low back pain as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Service Connection

The Veteran contends that his current low back disability is related to his in-service complaints of low back pain.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the benefit sought on appeal will be denied.  

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  The Board further notes that while the Veteran indicated that he was at a prisoner of war camp in Vietnam during a prison break, the Veteran does not allege and the evidence does not reflect that he was a prisoner of war, and therefore, the prisoner of war provisions of 38 C.F.R. § 3.309(c) are also not applicable.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the present case, a May 1995 treatment record contained a diagnosis of degenerative disc disease, which may constitute arthritis, an enumerated chronic disease within the meaning of 38 U.S.C.A. § 1101, and the Board will therefore consider whether the provisions of 38 C.F.R. § 3.303(b) are for application.

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The service treatment records contain only one reference to back pain.  In January 1973, the Veteran complained of flu symptoms, to include severe low back pain.  On clinical examination at separation in January 1981, the Veteran's musculoskeletal system and lower extremities were normal.  

A review of the record reflects no lay or medical evidence of continuity of symptomology or a manifestation of arthritis within one year of separation or for many years thereafter.  The first diagnosis of arthritis, or any low back disability, was in May 1995.  At that time, the Veteran complained of low back pain and an associated MRI revealed degenerative disc disease L5-S1, with broad based bulge not causing any central or lateral stenosis.  

The evidence thus reflects that degenerative disc disease did not manifest in service or for many years thereafter, and that the Veteran did not have a low back disability until many years after service.  Here, there is no indication that there were characteristic manifestations to identify the disease process, arthritis, during service, and arthritis was not identified or diagnosed during service.  As arthritis was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provision of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for arthritis is not warranted on a presumptive basis.

The only remaining consideration is whether the Veteran's current low back disability is related to the in-service complaint of low back pain.  The only evidence that indicates that this is the case is the Veteran's lay statements.  

As to whether the Veteran is competent to opine that his current low back disability is related to the in-service low back pain, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran's statements as to the etiology of his current low back disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship and is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board further notes that none of the exceptions provided in Jandreau are present in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is thus no competent evidence of a nexus between a low back disability and service.

As to whether a VA examination was warranted to address the issue of a nexus between a low back disability and service, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As indicated above, the only evidence of a possible association between a low back disability and service is the Veteran's conclusory generalized lay statement suggesting such a nexus, and that is not enough to warrant a VA examination under the applicable precedents.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the disabilities have not significantly changed and uniform evaluations are warranted.  

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  This rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

In order to warrant a higher, 50 percent rating, the Veteran's symptoms must more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on the evidence presented, the Board finds against the claim.  A review of the record reflects that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 30 percent rating criteria rather than contemplated by a 50 percent rating or higher under Diagnostic Code 9411.  Few of the type of criteria contemplated for a 50 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  

In this regard, the Veteran's private treatment records reveal notations of depression, anxiety, and sleep impairment.  In September 2006, the Veteran endorsed that his depression was lifting and he had recently taken a vacation to Scotland.  

In June 2009, the Veteran began seeking treatment from Dr. J.P.  On evaluation, Veteran had good eye contact and an appropriate affect, his mood was dysphoric and anxious.  The physician noted that he became more relaxed and comfortable during the later sessions and the Veteran also stated that he felt slight improvements in his feelings and his anxiety attacks decreased in frequency.  

In regard to occupational impairment, after separation, the Veteran was hired as a civilian instructor with a secret security clearance at the Naval Facilities Engineering Command.  He was subsequently promoted and held a top secret security clearance until he retired in March 2008.  The Veteran stated that while working he generally kept to himself and endured various medical problems to maintain his job.  As to social impairment, the Veteran married his current wife at age 32.  She had two children from a previous marriage and they had two children of their own.  

The physician remarked that the Veteran's psychiatric disorders were characterized by nightmares, dreams and flashbacks, avoidance of stimuli and numbing responsiveness such has having bad personal relationships, feelings of isolation, social withdrawal and detachment from others.  There were also persistent symptoms of insomnia, irritability, anxiety, depression, hyper vigilance, impulsiveness, and claustrophobia.  The Veteran acknowledged infrequent suicidal thoughts when he was severely depressed but stated that he blocked these ideations because of his love for his wife and family.  He also endorsed anxiety attacks two or three times daily associated with the claustrophobia.  The physician opined that his socio-occupational function was markedly affected and impaired as a result of his anxiety and stress.  A diagnosis of PTSD, dysthymic disorder, and generalized anxiety disorder with features of claustrophobia was rendered along with a GAF score of 50.  

The Veteran underwent a VA examination in October 2011 and reported substantially similar symptoms, such as panic attacks that occurred weekly or less often, anxiety, depression, chronic sleep impairment with recurrent distressing dreams, difficulty concentrating, exaggerated startled response, difficulty in social functioning, and feeling detached from people.  

In regard to social and occupational impairment, the Veteran reported that he felt that there was a need for him to seek mental health treatment while he was working because of his persistent dreams and flashbacks that resulted in behavioral problems.  He indicated that he was afraid to seek help because he thought that he would lose his job so instead he resorted to drinking to control his nerves and induce his sleep and he would occasionally take valium.  The Veteran noted that he currently controlled his symptoms through positive copying styles such as diverting his mind from his thoughts, actively rationalizing his experience, and relaxation techniques.  

The Veteran also stated that he married his current wife in 1976 and the relationship was mutually satisfying.  He indicated that it was due to his wife's understanding of his situation and his efforts to control his behavior and drinking.  While he had some sense of detachment with others, he stated that he had one close friend and was looking forward to retiring with his wife.  He also remarked that his angry episodes, which occurred once or twice a month, were triggered by usual marital conflicts and he described himself as calm and level headed.  

The examiner determined that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms with decrease work efficient and ability to perform occupational tasks only during period of significant stress and rendered a GAF score of 65.  

The Board notes that the examiner also determined that the Veteran had specific phobia, claustrophobia.  When it is not possible to separate the effects of the service connected and non-service connected disabilities, the benefit of the doubt doctrine requires that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Here, however, the examiner determined that it was possible to differentiate the symptoms of each diagnosis.  He explained that the symptoms associated with claustrophobia were intolerable feelings of being in enclosed spaces associated with feelings of intense anxiety bordering on panic attacks, and consequently, to the extent the symptoms of intense anxiety when in situations that resembled being enclosed affected the Veteran's ability to function, those symptoms were related to the claustrophobia and not the PTSD.  

The Veteran testified in February 2014 that his claustrophobia was a symptom of his PTSD and experiences in Vietnam.  He further testified that he did not believe his VA examination was adequate.  

Based on the above, the evidence demonstrates that the Veteran's PTSD has been productive of symptomatology resulting in occasional occupational and social impairment manifested as hypervigilance, anxiety, depression, chronic sleep impairment, and difficulty in stressful circumstances.  The evidence demonstrates he is able to maintain social and familial relationships, specifically with his wife and his children.  He maintained stable employment for 23 years after separation until he retired in March 2008 and had secret and then a top secret security clearance associated with his employment.

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning (GAF) score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, the Veteran's GAF scores were 50 and 65.  In the view of the Board, the score of 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) is not consistent with the evidence of record as the Veteran was able to maintain employment for 23 years that included a top secret security clearance and has remained married to his wife since 1976.  The Board finds the score of 65, which is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships, to be consistent with the Veteran's PTSD symptomatology and a 30 percent rating.

While not minimizing the Veteran's PTSD symptomatology, the record indicates that his symptoms do not more nearly approximate the rating criteria necessary for a 50 percent rating.  In this regard, although the Veteran stated that he had difficulty in a work setting as a result of irritability and anxiety and that he self-medicated with alcohol and valium, he was able to maintain steady employment until he retired.  He also had appropriate affect and speech, no difficulty understanding complex commands, no impairment in judgment or abstract thinking, no impairment in short-term and long-term memory, and an ability to establish effective social relationships, as evidenced by his marriage with his current wife and his good friend.  The Veteran did endorse frequent panic attacks in July 2011 and panic attacks that occurred weekly or less often in October 2011.  However, panic attacks, weekly or less, is a symptom contemplated in the 30 percent rating and the evidence above shows that he does not have occupational or social impairment with reduced reliability and productivity.  The criteria for the next higher rating of 50 percent have therefore not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated and that his symptoms associated with claustrophobia should have been considered in conjunction with his symptoms for PTSD by the VA examiner.  The Board finds the Veteran competent to report to his observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and credible in regard to the severity of his symptomatology.  The Board also acknowledges the Veteran's contentions that the October 2011 VA examiner did not provide an adequate evaluation and that he was confused by some of the questions that were asked of him during the examination.  The Board finds that the examination was adequate for the reasons stated above and even taking account the symptoms associated with claustrophobia, the Veteran did not testify nor demonstrate that he had symptoms that resulted in occupational and social impairment with reduced reliability such as flattened affect, circumstantial or stereotyped speech, difficulty in understanding complex commands, impairment in memory, or impaired judgment or abstract thinking.  The Board therefore finds that neither the lay nor medical evidence demonstrates that the criteria for a 50 percent rating or higher have been met.  

Consideration has also been given to a rating of 70 percent and 100 percent for the Veteran's PTSD, but the Board finds that such a rating is not warranted.  The Veteran does not show symptoms such as obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  As above, the Veteran did endorse having suicidal ideations, however, the Veteran stated that they were infrequent and would block the thoughts because of his love for his wife and family.  Furthermore, the evidence demonstrates that Veteran does not suffer from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent or 100 percent rating.  Mauerhan , 16 Vet. App. at 442-43.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 30 percent for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The appeal as to the claim of service connection for skin cancer is dismissed.

The appeal as to the claim of entitlement to a compensable evaluation for a hearing loss disability is dismissed.

The application to reopen the claim of service connection for hypertension is granted.  

The application to reopen the claim of service connection for low back pain is granted. 

Service connection for a low back disability is denied.  

An evaluation in excess of 30 percent for PTSD is denied.  


REMAND

The Veteran contends that he has hypertension that is due to exposure to Agent Orange, or in the alternative, proximately due to or aggravated by the service-connected PTSD.  The Veteran submitted an internet article published by the National Institute of Health that supports his contention that there is a link between PTSD and the risk of hypertension.  An examination has not been provided to determine the etiology of the claimed hypertension.  As such, a remand is necessary.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA complaint notice for secondary service connection.  

2.  Schedule the Veteran for VA examination to determine the nature and etiology of the claimed hypertension.  

The claims file and a copy of this Remand are to be made available to and be reviewed by the examiner.  Based on a review of the record, the examiner is to address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the claimed hypertension was caused or aggravated (permanently worsened) by the service-connected PTSD. 

The examiner is asked to address the internet article of record that was published by the National Institute of Health that suggests that there is a link between PTSD and risk of hypertension.  The examiner should be made aware that the Veteran engaged in combat while serving in the Republic of Vietnam.  

A complete rationale for the opinion must be provided.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


